 


109 HJ 45 IH: Authorizing special awards to World War I and World War II veterans of the United States Navy Armed Guard.
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 45 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. Larsen of Washington (for himself and Mr. McDermott) introduced the following joint resolution; which was referred to the Committee on Armed Services
 
JOINT RESOLUTION 
Authorizing special awards to World War I and World War II veterans of the United States Navy Armed Guard. 
  
Whereas the members of the United States Navy Armed Guard sailed the oceans and seas on merchant ships during World War I and World War II to protect important cargo from capture or destruction by the enemy; 
Whereas naval officers, gunners, radiomen, signalmen, medics, and radarmen serving on American merchant ships comprised the United States Navy Armed Guard, a force that grew to 144,970 personnel during World War II; 
Whereas the mariners who served in the United States Navy Armed Guard fought bravely, often under heavy fire, and many even as the decks of their ships were awash and sinking beneath the ocean waves; 
Whereas, of the 6,236 merchant ships (including the 2,710 famous Liberty Ships) on which detachments of the United States Navy Armed Guard served during World War II, 720 ships (including 216 Liberty Ships) were sunk, and many more were damaged by enemy action; 
Whereas approximately 1,810 members of the United States Navy Armed Guard died and many more were wounded in the service of their country in World War II, a casualty rate that grimly rivals the casualty rate of any other defined force of the Armed Forces during World War II; 
Whereas, on April 4, 1945, President Franklin D. Roosevelt issued a proclamation, with each Commander in Chief to follow doing the same, designating May 22, 1945, as National Maritime Day in honor of those who sailed the oceans and seas transporting supplies of every sort to both the peaceful and war-torn nations of the world; 
Whereas the nations of the world owe their freedom, in part, to the sacrifices of the members of the United States Navy Armed Guard, and many of those nations have awarded special medals to veterans of the United States Navy Armed Guard in recognition of their heroic actions; 
Whereas the United States Government has failed to follow the lead of those nations in recognizing the members of the United States Navy Armed Guard with a special medal that honors them as the American heroes that they are; 
Whereas the United States Government has recognized the military character of the service in the United States Navy Armed Guard by awarding each member that served during World War II at least 1 of the 3 World War II campaign medals for service in the American Theater, the Asiatic-Pacific Theater, and the Europe–Africa–Middle East Theater; 
Whereas the mariners who served in the United States Navy Armed Guard aboard United States cargo ships during World War I, and those who served honorably to protect civilians and freight on vessels under foreign flags during both World War I and World War II, were equally dedicated, intrepid, and heroic, and are equally deserving of recognition with a special medal; 
Whereas Chief Boatswain Mate John Eopolucci of the United States Navy Armed Guard was the first United States serviceman to die in World War I, and 
Whereas the United States has not adequately recognized the heroism and sacrifices of the members of the United States Navy Armed Guard during World War I and World War II; and 
Whereas there are no white crosses to designate the burial places of United States Navy Armed Guards who died at sea serving their country, and these men have never been appropriately honored for their service: Now, therefore, be it 
 
1.John Eopolucci United States Navy Armed Guard sevice medal 
(a)In generalThe President is authorized and urged to award— 
(1)to each person who served at sea as a member of the United States Navy Armed Guard during World War I or World War II, a special medal of a design appropriate for recognizing service in the United States Navy Armed Guard, as service in a special force of the United States Navy, together with accompanying ribbons and appurtenances and a Presidential Unit Citation; and 
(2)to each person who served exclusively on shore duty as a member of the United States Navy Armed Guard during World War I or World War II, a special pin or badge of a design appropriate for recognizing service in the United States Navy Armed Guard as service in a military organization of the United States Navy. 
(b)Name of awardThe medal awarded pursuant to subsection (a) shall be known as the John Eopolucci United States Navy Armed Guard Service Medal. 
 
